DETAILED ACTION
I. ACKNOWLEDGEMENTS
The current application, 16/921509 ("the instant application"), was filed July 6, 2020.  Because the instant application was filed on or after September 16, 2012, the statutory provisions of the America Invents Act (“AIA ”) will govern this proceeding
The instant application is a reissue application of U.S. Patent No. 9,743,846 (“the ‘846 Patent”). The ‘846 Patent was filed as application 13/433708 (“the ‘708 application”), on March 29, 2012.   
	The Examiner further notes that a litigation search revealed that no litigation was pending involving the ‘846 patent.  Also based upon the Examiner's independent review of the ‘846 patent itself and the prosecution history, the Examiner cannot locate any previous or additional reexaminations, supplemental examinations, certificates of correction, or other ongoing proceedings involving the ‘846 patent before the Office. 

II. CLAIM STATUS
The ‘846 Patent issued with claim 1-14 (“Patented Claims”).  The preliminary amendment of 7/6/2020 cancels claims 1-14, adds claim 15, cancels claim 16, and adds claim 17.  As of the date of this Office Action, the status of the claims is:
a. Claims 15 and 17 are pending (“Pending Claims”).
b. As a result of this office action, claims 15 and 17 are treated on the merits below



III. AMENDMENT OF JULY 6, 2020
The Amendment to the specification and claims filed 7/6/2020 has been entered.  The Examiner notes that the amendment to the claims is improper, as there was no claim 16 in the patent.  All amendments are made relative to the original patent.  Applicant should provide a new claim listing with the claims being numbered 15 and 16.  

IV PRIORITY AND CONTINUING DATA
	Based upon a review of the instant application and ‘846 Patent is a divisional reissue of US Application 16/397760, filed April 29, 2019, which is also a reissue of 13/433708.  
Also, based upon a review of the ‘685 Patent itself, the Examiner finds that the ‘846 Patent is claiming foreign priority under 35 USC § 119(a) to JP 2011-074389, filed March 30, 2011.   As such, the latest possible effective filing date of the claims is March 29, 2012.  
Because the effective filing date of the instant application is not on or after March 16, 2013, the AIA  First Inventor to File (“AIA -FITF”) provisions do not apply to the current claims.  Rather, the earlier first to invent provisions apply.  

V. DUTY OF DISCLOSURE
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 9,743,846 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 

These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.


VI. REISSUE DECLARATION

The reissue oath/declaration filed with this application is defective (see 37 CFR 1.175 and MPEP § 1414) because of the following:  The declaration filed 7/6/2020 is improper because it is not signed by the inventors.  Rather, the declaration is signed by the assignee.  In order for a reissue application to be signed by the Assignee under 37 CFR 1.46, the original application must have been filed under 37 CFR 1.46.  See MPEP 1414.01 and 37 CFR 1.175(c) (2).  A review of the ‘708 application reveals that it was not filed under rule 1.46 by the assignee.  Accordingly, the current declaration is defective.  
Claims 15 and 17 are rejected as being based upon a defective reissue declaration under 35 U.S.C. 251 as set forth above. See 37 CFR 1.175.
The nature of the defect(s) in the declaration is set forth in the discussion above in this Office action.  

VII. 101 REJECTIONS

Claim 15 is rejected under 35 U.S.C. 101 because it claims the human body.  Claim 15 recites a cuff attached to a portion including a vein and an artery in a living body.  This recites a positive connection to the human body.  The human body is non-statutory and cannot be 

VIII. 112 REJECTIONS

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




Claims 15 and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claim 15 is rejected in that there is not support for all of a pulse wave detection unit, a venous pressure calculation unit and an analyzing unit, as the analyzing unit 50 is disclosed detect the pulse wave, to compare the reference pulse wave to the pulse wave, and to determine venous pressure.  
In addition, the claims recite two separate steps, calculating venous pressure and comparing the reference pulse wave obtained when the pressure in the cuff is at a reference pressure higher than anticipated venous pressure to the pulse wave obtained when the pressure in the cuff is lower than the reference pressure.   However, the disclosure makes clear that these are 

Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 15 is rejected in that both a pulse wave detection unit and a venous pressure calculating unit invoke 35 USC 112 sixth paragraph, but there is no structure of either the pulse wave detection unit or the venous pressure calculating unit disclosed.  As such, the scope of the claim cannot be determined.  The Examiner notes that there is structure recited corresponding to the analyzing unit, and if Applicant clarifies that the pulse wave detecting unit, venous pressure detecting unit, and an analyzing unit are all the analyzing unit, as disclosed, then this 112 second paragraph issue would likely be resolved. 

IX. CLAIM CONSTRUCTION

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
The pulse wave detecting unit, the venous pressure calculation unit, and the analyzing unit in claim 15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


X. ALLOWABLE SUBJECT MATTER

	Claims 15 and 17 would be allowable if the rejections under 35 USC 251, 101, and 112 discussed above were overcome. 
	Claims 15 and 17 define over the prior art in that none of the art determines venous pressure based on the applied pressure and the pulse wave, and also compares a reference pulse wave when a reference pressure higher than anticipated venous pressure in advance is set as the cuff pressure to a pulse wave detected when the cuff pressure is at a pressure lower than the reference pressure, as claimed.    
Medicor GB 1598984  and Nissila both measure venous pressure during inflation of a cuff, but neither reference compares the pulse wave obtained when the cuff pressure is higher than an anticipated venous pressure, to a pulse wave obtained when the cuff pressure is below that pressure, as claimed. No other art shows this feature.  Hence, the claims define over the art of record.  

XI. CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT L NASSER whose telephone number is (571)272-4731. The examiner can normally be reached M-F 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kosowski can be reached on (571) 272-3744. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT L NASSER/            Primary Examiner, Art Unit 3992                                                                                                                                                                                            

CONFEREES:/JOSHUA D CAMPBELL/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992